Tolman, J.
Respondent, claiming to be a purchaser for value before maturity and without notice of any possible defense, brought this action to recover upon a' promissory note for $5,000, and interest. The case was tried to a jury, which found a verdict in favor of appellant, the defendant below. A motion for judgment non obstante veredicto was duly interposed, granted, and a judgment as prayed for entered, from which this appeal is taken. '
Appellant, by his pleadings and testimony on the trial, undertook to show that the note sued upon was one of the notes referred to in Betcher v. Kuns, 112 Wash. 563, 192 Pac. 955, and that his signature was obtained without any valid consideration by first plying him with drugged liquor to an extent which rendered him mentally incompetent to contract, in pursuance of an unlawful conspiracy. And further, that respondent, by the exercise of ordinary care, and by making reasonable inquiry, could have ascertained such facts before purchasing the note.
It is now contended, as in the case of Larsen v. Betcher, 114 Wash. 247, 195 Pac. 27, that the burden of showing that the note was purchased in good faith was upon the plaintiff, and that the facts and circumstances were such as to make this a question for the jury.
The law applicable is fully discussed in Larsen v. Betcher, supra, and after a careful consideration of the testimony, we find nothing which would justify any reasonable mind in concluding that respondent was guilty-of bad faith. - Bespondent’s officers knew appellant by general reputation; knew, or believed, that he was *329financially good, purchased the note from a reputable citizen of their community without being in any- way brought into contact with the payee or the other indorsers, except one Miller, who represented to them that the note was regular in every way; and there was nothing to create even suspicion that the note was given in a stock transaction or to a stock salesman, as in the Larsen case.
The fact that the note was discounted five per cent, that appearing from the evidence to be in accordance with the bank’s custom, was not a circumstance from which the jury might draw the conclusion of bad faith.
On the authority of Larsen v. Betcher, supra, and the cases there cited, the judgment is affirmed.
Parker, C. J., Mitchell, Main, and Mount, JJ., concur.